Title: To George Washington from Marinus Willett, 18 October 1780
From: Willett, Marinus
To: Washington, George


                  
                     Sir,
                     West Point 18th October 1780
                  
                  The armey I understand is to be new modelled and undergo a very
                     considerable change, Many Officers will have to retire; Proper provision will no
                     doubt be made for such; This will be deemed a compensation for their services
                     and with propriety. I am far from entertaining the most distant thought of
                     Injustice or impropriety in measures which may be conceived necessary for
                     prossecuting the grand design of esstablishing the Liberty and tranquility of my Country on a
                     permanet basis. It was to effect this valuable end that I laid aside a
                     peacfull easy employment for the rough and arduous occupation of a Soldier. If
                     to support this great design it becomes necessary for me to leave the Field,
                     and again put on the habiliments of a private Citisen I will most chearfully do
                     it. But as Long as there is an Enemy to fight against in America and Soldiers
                     to be employed in the contest, I think it may not be amiss for me to inform
                     your Excellency, That if I can consistantly be employed in the field I Shall
                     prefer it to any other situation—No Gratuities or emoluments which may be
                     confered on those Officers who retire can (by me,) be put in competition with
                     the life of a Soldier, while there are British Soldiers to be found in America
                     to war against.
                  I have taken the liberty to mention thus much to you Sir, And
                     flatter myself that you will not count me troublesome in requesting (If with
                     propriety I can be continued in Service) your interest for that purpose, I have
                     thaught that if I cannot be continued in the line of the State, Perhaps I may
                     be arranged in the Legion, which I have been told is to be formed without
                     affecting my rank. I have the honor to be Your Excellencies, most Obedient and
                     very humble servant
                  
                     M. Willett
                  
               